Name: Commission Regulation (EU) NoÃ 1258/2009 of 18Ã December 2009 laying down rules for the management and distribution of textile quotas established for the year 2010 under Council Regulation (EC) NoÃ 517/94
 Type: Regulation
 Subject Matter: international trade;  cooperation policy;  trade;  trade policy;  leather and textile industries
 Date Published: nan

 19.12.2009 EN Official Journal of the European Union L 338/24 COMMISSION REGULATION (EU) No 1258/2009 of 18 December 2009 laying down rules for the management and distribution of textile quotas established for the year 2010 under Council Regulation (EC) No 517/94 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (1), and in particular Article 17(3) and (6) and Article 21(2) thereof, Whereas: (1) Regulation (EC) No 517/94 established quantitative restrictions on imports of certain textile products originating in certain third countries to be allocated on a first come, first served basis. (2) Under that Regulation it is possible, in certain circumstances, to use other allocation methods, to divide quotas into tranches, or to reserve a proportion of a specific quantitative limit exclusively for applications which are supported by evidence of the results of past import performance. (3) Rules for management of the quotas established for 2010 should be adopted before the quota year begins so that the continuity of trade flows is not affected unduly. (4) The measures adopted in previous years, such as those in Commission Regulation (EC) No 1164/2008 of 24 November 2008 laying down rules for the management and distribution of textile quotas established for the year 2009 under Council Regulation (EC) No 517/94 (2), proved to be satisfactory and it is therefore appropriate to adopt similar rules for 2010. (5) In order to satisfy the greatest possible number of operators it is appropriate to make the first come, first served allocation method more flexible by placing a ceiling on the quantities which can be allocated to each operator by that method. (6) To guarantee a degree of continuity in trade and efficient quota administration, operators should be allowed to make their initial import authorisation application for 2010 equivalent to the quantity which they imported in 2009. (7) To achieve optimum use of the quantities, an operator who has used up at least one half of the amount already authorised should be permitted to apply for a further amount, provided that quantities are available in the quotas. (8) For the sake of sound administration, import authorisations should be valid for nine months from the date of issue but only until the end of the year at the latest. Member States should issue licences only after being notified by the Commission that quantities are available and only if an operator can prove the existence of a contract and can certify, in the absence of a specific provision to the contrary, that he has not already been allocated a Community import authorisation under this Regulation for the categories and countries concerned. The competent national authorities should, however, be authorised, in response to importers applications, to extend by three months and up to 31 March 2011 licences of which at least one half has been used by the application date. (9) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee established by Article 25 of Regulation (EC) No 517/94, HAS ADOPTED THIS REGULATION: Article 1 The purpose of this Regulation is to lay down rules on the management of quantitative quotas for imports of certain textile products set out in Annex IV to Regulation (EC) No 517/94 for the year 2010. Article 2 The quotas referred to in Article 1 shall be allocated according to the chronological order of receipt by the Commission of Member States notifications of applications from individual operators, for amounts not exceeding the maximum quantities per operator set out in Annex I. The maximum quantities shall not, however, apply to operators able to prove to the competent national authorities, when making their first application for 2010, that, in respect of given categories and given third countries, they imported more than the maximum quantities specified for each category pursuant to import licences granted to them for 2009. In the case of such operators, the competent authorities may authorise imports not exceeding the quantities imported in 2009 from given third countries and in given categories, provided that enough quota capacity is available. Article 3 Any importer who has already used up 50 percent or more of the amount allocated to him under this Regulation may make a further application, in respect of the same category and country of origin, for amounts not exceeding the maximum quantities laid down in Annex I. Article 4 1. The competent national authorities listed in Annex II may, from 10 a.m. on 7 January 2010, notify the Commission of the amounts covered by requests for import authorisations. The time fixed in the first subparagraph shall be understood as Brussels time. 2. The competent national authorities shall issue authorisations only after being notified by the Commission pursuant to Article 17(2) of Regulation (EC) No 517/94 that quantities are available for importation. They shall issue authorisations only if an operator: (a) proves the existence of a contract relating to the provision of the goods; and (b) certifies in writing that, in respect of the categories and countries concerned: (i) he has not already been allocated an authorisation under this Regulation; (ii) he has been allocated an authorisation under this Regulation but has used up at least 50 percent of it. 3. Import authorisations shall be valid for nine months from the date of issue, but until 31 December 2010 at the latest. The competent national authorities may, however, at the importers request, grant a three-month extension for authorisations which are at least 50 percent used up at the time of the request. Such extension shall in no circumstances expire later than 31 March 2011. Article 5 This Regulation shall enter into force on 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2009. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 67, 10.3.1994, p. 1. (2) OJ L 314, 25.11.2008, p. 7. ANNEX I Maximum amounts referred to in Articles 2 and 3 Country concerned Category Unit Maximum amount Belarus 1 Kilograms 20 000 2 Kilograms 80 000 3 Kilograms 5 000 4 Pieces 20 000 5 Pieces 15 000 6 Pieces 20 000 7 Pieces 20 000 8 Pieces 20 000 15 Pieces 17 000 20 Kilograms 5 000 21 Pieces 5 000 22 Kilograms 6 000 24 Pieces 5 000 26/27 Pieces 10 000 29 Pieces 5 000 67 Kilograms 3 000 73 Pieces 6 000 115 Kilograms 20 000 117 Kilograms 30 000 118 Kilograms 5 000 North Korea 1 Kilograms 10 000 2 Kilograms 10 000 3 Kilograms 10 000 4 Pieces 10 000 5 Pieces 10 000 6 Pieces 10 000 7 Pieces 10 000 8 Pieces 10 000 9 Kilograms 10 000 12 Pairs 10 000 13 Pieces 10 000 14 Pieces 10 000 15 Pieces 10 000 16 Pieces 10 000 17 Pieces 10 000 18 Kilograms 10 000 19 Pieces 10 000 20 Kilograms 10 000 21 Pieces 10 000 24 Pieces 10 000 26 Pieces 10 000 27 Pieces 10 000 28 Pieces 10 000 29 Pieces 10 000 31 Pieces 10 000 36 Kilograms 10 000 37 Kilograms 10 000 39 Kilograms 10 000 59 Kilograms 10 000 61 Kilograms 10 000 68 Kilograms 10 000 69 Pieces 10 000 70 Pieces 10 000 73 Pieces 10 000 74 Pieces 10 000 75 Pieces 10 000 76 Kilograms 10 000 77 Kilograms 5 000 78 Kilograms 5 000 83 Kilograms 10 000 87 Kilograms 8 000 109 Kilograms 10 000 117 Kilograms 10 000 118 Kilograms 10 000 142 Kilograms 10 000 151A Kilograms 10 000 151B Kilograms 10 000 161 Kilograms 10 000 ANNEX II List of Licensing offices referred to in Article 4 1. Austria Bundesministerium fÃ ¼r Wirtschaft, Familie und Jugend AuÃ enwirtschaftsadministration Abteilung C2/2 Stubenring 1A-1011 Wien Tel. +43 1711000 Fax +43 1711008386 2. Belgium FOD Economie, Kmo, Middenstand en Energie Economisch Potentieel KBO-Beheerscel  Vergunningen Leuvenseweg 44 1000 Brussel BELGIÃ  Tel. +32 22776713 Fax +32 22775063 SPF Ã conomie, PME, Classes moyennes et Ã nergie Potentiel Ã ©conomique Cellule de gestion BCE  Licences Rue de Louvain 44 1000 Bruxelles, BELGIQUE TÃ ©l. +32 2277613 Fax +32 22775063 3. Bulgaria Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ¸Ã ºÃ ¾Ã ½Ã ¾Ã ¼Ã ¸Ã ºÃ °Ã Ã °, Ã µÃ ½Ã µÃÃ ³Ã µÃ Ã ¸Ã ºÃ °Ã Ã ° Ã ¸ Ã Ã ÃÃ ¸Ã ·Ã ¼Ã ° Ã Ã ¸ÃÃ µÃ ºÃ Ã ¸Ã  Ã Ã µÃ ³Ã ¸Ã Ã ÃÃ ¸ÃÃ °Ã ½Ã µ, Ã »Ã ¸Ã Ã µÃ ½Ã ·Ã ¸ÃÃ °Ã ½Ã µ Ã ¸ Ã ºÃ ¾Ã ½Ã ÃÃ ¾Ã »  Ã Ã ». Ã ¡Ã »Ã °Ã ²Ã Ã ½Ã Ã ºÃ °    8 1052 Ã ¡Ã ¾Ã Ã ¸Ã  Ã ¢Ã µÃ ».: +359 29407008 / +359 29407673 / +359 29407800 Ã ¤Ã °Ã ºÃ : +359 29815041 / +359 29804710 / +359 29883654 4. Cyprus Ministry of Commerce, Industry and Tourism Trade Department 6 Andrea Araouzou Str. 1421 Nicosia Ã ¤Ã ·Ã ». +357 2867100 Ã ¦Ã ±Ã ¾ +357 2375120 5. Czech Republic Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 110 15 Praha 1 Ã eskÃ ¡ republika Tel.: +420 224907111 Fax: +420 224212133 6. Denmark Erhvervs- og Byggestyrelsen Ãkonomi- og Erhvervsministeriet Langelinje AllÃ © 17 2100 KÃ ¸benhavn DANMARK Tlf.: +45 35466030 Fax +45 35466029 7. Estonia Majandus- ja Kommunikatsiooniministeerium Harju 11 EST-15072 Tallinn Estonia Tel. +372 6256400 Fax +372 6313660 8. Finland Tullihallitus PL 512 FI-00101 Helsinki Puh. +358 96141 Faksi +358 204922852 Tullstyrelsen PB 512 FI-00101 Helsingfors Tel. +358 96141 Fax +358 204922852 9. France MinistÃ ¨re de lÃ ©conomie, de lindustrie et de lemploi Direction gÃ ©nÃ ©rale de la compÃ ©titivitÃ ©, de lindustrie et des services Sous-direction «industries de santÃ ©, de la chimie et des nouveaux matÃ ©riaux » Bureau «matÃ ©riaux du futur et nouveaux procÃ ©dÃ ©s » Le Bervil 12 rue Villiot 75572 Paris Cedex 12, FRANCE TÃ ©l. +33 153449026 Fax +33 153449172 10. Germany Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter Str. 29-35 D-65760 Eschborn Tel. +49 61969080 Fax +49 6196908800 11. Greece Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã , Ã Ã ½Ã Ã ±Ã ³Ã Ã ½Ã ¹Ã Ã Ã ¹Ã ºÃ Ã Ã ·Ã Ã ±Ã  & Ã Ã ±Ã Ã Ã ¹Ã »Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã ¿Ã Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ±Ã ¸Ã µÃ Ã Ã Ã Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã Ã ½-Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã Ã ½, Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¼Ã Ã ½Ã ±Ã  Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ». +30 2103286021/22 Ã ¦Ã ±Ã ¾ +210 3286094 12. Hungary Magyar Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Margit krt. 85. H-1024 Budapest. PostafiÃ ³k: 1537 Budapest Pf. 345. Tel. +36 13367303 Fax +36 1336 7302 e-mail: mkeh@mkeh.gov.hu 13. Ireland Department of Enterprise, Trade and Employment Internal Market Kildare Street IRL-Dublin 2 Tel. +353 16312121 Fax +353 16312826 14. Italy Ministero dello Sviluppo Economico Direzione Generale per la Politica Commerciale DIV. III Viale America 341 I-00144 Roma Tel. +39 0659647517, 59932471, 59932245, 59932260 Fax +39 0659932636 E-mail: polcom3@mincomes.it 15. Latvia Ekonomikas ministrija BrÃ «vÃ «bas iela 55 RÃ «ga, LV-1519 LATVIJA TÃ lr.: +371 67013299, +371 67013248 Fakss: +371 67280882 16. Lithuania Lietuvos Respublikos Ã ªkio Ministerija Gedimino pr. 38/2 LT-01104 Vilnius Tel. +370 5262850/+370 52619488 Fax +370 52623974 17. Luxembourg MinistÃ ¨re de lÃ ©conomie et du commerce Office des licences BoÃ ®te postale 113 2011 Luxembourg, LUXEMBOURG TÃ ©l. +352 4782371 Fax +352 466138 18. Malta Ministry for Competitiveness and Communication Commerce Division, Trade Services Directorate Lascaris Valletta CMR02 Malta Tel. +356 21237112 Fax +356 21237900 19. Netherlands Belastingdienst/Douane Centrale Dienst voor in- en uitvoer Engelse Kamp 2 Postbus 30003 9700 RD Groningen NEDERLAND Tel. +31 505232600 Fax +31 505232210 20. Poland Ministerstwo Gospodarki Pl. Trzech KrzyÃ ¼y 3/5 00-950 Warszawa Tel. +48 226935553 Faks +48 226934021 21. Portugal MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo Rua Terreiro do Trigo EdifÃ ­cio da AlfÃ ¢ndega P-1149-060 LISBOA Tel. +351 218814263 Fax +351 218814261 E-mail: dsl@dgaiec.min-financas.pt 22. Romania Ministerul Ã ntreprinderilor Mici si Mijlocii, Comertului Ãi Mediului de Afaceri Directia Generala Politici Comerciale Str. Ion CÃ ¢mpineanu, nr. 16 Bucuresti, sector 1 Cod postal 010036 Tel. +40 21315.00.81 Fax +40 2131504.54 e-mail: clc@dce.gov.ro 23. Slovakia Ministerstvo hospodÃ ¡rstva SR Oddelenie licenciÃ ­ MierovÃ ¡ 19 827 15 Bratislava SLOVENSKO Tel. +421 248542021/+421 248547119 Fax +421 243423919 24. Slovenia Ministrstvo za finance Carinska uprava Republike Slovenije Carinski urad Jesenice Center za TARIC in kvote Spodnji PlavÃ ¾ 6c SI-4270 Jesenice SLOVENIJA Tel. +386 42974470 Faks +386 42974472 E-naslov: taric.cuje@gov.si 25. Spain Ministerio de Industria, Turismo y Comercio SecretarÃ ­a General de Comercio Exterior Paseo de la Castellana, 162 28046 Madrid ESPAÃ A Tel. +34 913493817-3748 Fax +34 915631823-349 3831 26. Sweden National Board of Trade (Kommerskollegium) Box 6803 SE-113 86 Stockholm SVERIGE Tfn +46 86904800 Fax +46 8306759 27. United Kingdom Department for Business, Innovation and Skills Import Licensing Branch Queensway House  West Precinct Billingham UK-TS23 2NF Tel. +44 1642364333, 364334 Fax +44 1642364269 E-mail: enquiries.ilb@bis.gsi.gov.uk